Citation Nr: 1704838	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for Veteran's traumatic brain injury (TBI) residuals with post-traumatic headaches, to include entitlement to a separate compensable evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100. 


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 2009 to October 2012.  The Veteran served in Iraq and was awarded the Combat Infantryman Badge.  He is currently a member of the Nebraska Army Reserve National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Lincoln, Nebraska, Regional Office (RO).  In October 2014, the Veteran was afforded a VA Decision Review Officer (DRO) hearing.  A hearing transcript was prepared and incorporated into the record.   The case was remanded in February 2016.  

As noted in the prior remand, a December 2014 treatment record from Family Practice Associates states that the Veteran "needs a statement for the VA for support of the claim they are submitting, that the acid refl[u]x is caused from having been given so much ibuprofen during his tour in Iraq."  The issue of service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD) has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the prior remand the Board requested that the RO schedule the Veteran for VA examination to determine the severity of the Veteran's TBI residuals.  The record indicates that the examination was scheduled for April 13, 2016.  While the e-file contains a preliminary notice regarding VA examinations, the letter notifying the Veteran of the date and time of the scheduled examination is not included in Veterans Benefits Management System (VBMS) or Virtual VA e-folders.  In order to afford the Veteran complete due process, the Veteran should be given another opportunity to attend VA examination.  Therefore, the AOJ should reschedule the Veteran for a VA examination, after it has provided notice regarding the examination to the Veteran's last known address.  A copy of such notice should be associated with the e-file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

2.  Reschedule the Veteran for a VA neurological examination in order to assist in determining the nature and severity of his TBI residuals and service-connected headaches.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is asked to express an opinion as to the impact of the Veteran's headaches upon his vocational pursuits. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

3.  Then readjudicate the issue of an initial evaluation in excess of 10 percent for Veteran's TBI residuals with post-traumatic headaches, to include entitlement to a separate compensable evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



